
	
		I
		112th CONGRESS
		2d Session
		H. R. 4138
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2012
			Ms. Lee of California
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to create a
		  National Neuromyelitis Optica Consortium to provide grants and coordinate
		  research with respect to the causes of, and risk factors associated with,
		  neuromyelitis optica, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Neuromyelitis Optica Consortium
			 Act.
		2.FindingsCongress finds the following:
			(1)Neuromyelitis
			 optica (NMO) is a devastating neurologic disease leading to blindness and
			 paralysis.
			(2)There are an
			 estimated 11,000 patients with NMO in the United States.
			(3)Women are affected
			 7 to 9 times more than men, and a large proportion of NMO patients are
			 African-American.
			(4)The average age at
			 diagnosis is 41 years, but the range is broad and includes children as young as
			 2 years of age and adults as old as 89 years of age.
			(5)NMO incurs
			 substantial costs for affected patients and their families.
			(6)The cause of NMO
			 is unknown, but it is hypothesized to be autoimmune in nature.
			(7)More than 90
			 percent of NMO patients will suffer recurrent disease and accumulate neurologic
			 disability.
			(8)Because of their
			 relatively low overall incidence, orphan diseases like NMO frequently do not
			 receive sufficient attention and research funding.
			(9)No single
			 institution has a sufficient number of patients to independently conduct
			 research that will adequately address the cause of NMO.
			(10)There has been no
			 comprehensive study analyzing all relevant clinical, biological, and
			 epidemiological aspects of NMO to identify potential risk factors and
			 biomarkers for NMO.
			(11)We can apply our
			 understanding of NMO to the study of other autoimmune diseases, including
			 multiple sclerosis and systemic lupus erythematosus.
			3.Sense of
			 congressIt is the sense of
			 Congress that there is a need—
			(1)to establish and
			 coordinate a multicenter research effort based on collaboration between
			 regional consortia and governmental and nongovernmental entities in order
			 to—
				(A)comprehensively
			 study the causes of NMO; and
				(B)identify potential
			 biomarkers of disease activity; and
				(2)to encourage a
			 collaborative effort among academic medical centers with epidemiological study
			 groups to gather comprehensive and detailed information for each patient
			 enrolled in those groups, in order to investigate environmental, nutritional,
			 and genetic factors with respect to, and the pathological and epidemiological
			 characteristics of, NMO.
			4.Establishment of
			 the National Neuromyelitis Optica ConsortiumPart B of title IV of the Public Health
			 Service Act (42 U.S.C. 284 et seq.) is amended by adding after section 409J the
			 following new section:
			
				409K.National
				Neuromyelitis Optica Consortium
					(a)Establishment of
				the national neuromyelitis optica consortium
						(1)In
				generalNot later than 1 year after the date of the enactment of
				this section, the Secretary, acting through the Director of NIH, and in
				coordination with the Director of the National Institute on Minority Health and
				Health Disparities, shall establish, administer, and coordinate a National
				Neuromyelitis Optica Consortium (in this section referred to as the NNO
				Consortium) for the purposes described in paragraph (2).
						(2)PurposesThe
				purposes of the NNO Consortium shall be the following:
							(A)Providing grants
				of not fewer than 5 years duration to eligible consortia for the purpose of
				conducting research with respect to the causes of, and the risk factors and
				biomarkers associated with, NMO.
							(B)Assembling a panel of experts to provide,
				with respect to research funded by the NNO Consortium, ongoing guidance and
				recommendations for the development of the following:
								(i)A
				common study design.
								(ii)Standard
				protocols, methods, procedures, and assays for collecting from individuals
				enrolled as study participants a minimum dataset that includes the
				following:
									(I)Complete medical
				history.
									(II)Neurologic
				examination.
									(III)Biospecimens,
				including blood, spinal fluid, DNA, and RNA.
									(IV)Radiological data
				including magnetic resonance imaging (MRI).
									(iii)Specific
				analytical methods for examining data.
								(iv)Provisions for
				consensus review of enrolled cases.
								(v)An
				integrated data collection network.
								(C)Designating a
				central laboratory to collect, analyze, and aggregate data with respect to
				research funded by the NNO Consortium and to make such data and analysis
				available to researchers.
							(3)Eligible
				consortiaTo be eligible for a grant under this section, a
				consortium shall demonstrate the following:
							(A)The consortium has
				the capability to enroll as research participants a minimum of 25 individuals
				with a diagnosis of NMO from the consortium’s designated catchment area.
							(B)The designated
				catchment area of the consortium does not overlap with the designated catchment
				area of another consortium already receiving a grant under this section.
							(4)ReportNot
				later than 1 year after the date of the enactment of this section and annually
				thereafter, the Secretary, acting through the Director of NIH, shall submit to
				Congress a report with respect to the NNO Consortium, to be made publicly
				available, including a summary of research funded by the NNO Consortium and a
				list of consortia receiving grants through the NNO Consortium. At the
				discretion of the Secretary, such report may be combined with other similar or
				existing reports.
						(5)Authorization of
				appropriations
							(A)In
				generalThere is authorized to be appropriated $25,000,000 for
				each of fiscal years 2013 through 2017, to remain available until expended, to
				carry out this section.
							(B)Sense of
				congressIt is the sense of Congress that funds appropriated to
				carry out this section should be in addition to funds otherwise available or
				appropriated to carry out the activities described in this section.
							(b)DefinitionsFor
				purposes of this section:
						(1)Catchment
				areaThe term catchment area means a defined area
				for which population data are available.
						(2)ConsortiumThe
				term consortium means a partnership of 2 or more universities,
				health care organizations, or government agencies, or any combination of such
				entities, serving a designated catchment
				area.
						.
		
